Citation Nr: 0202418	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  96-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1957 to March 1962 and in the United States 
Army from November 1990 to August 1992. Also, he was noted to 
have served over 10 years of prior inactive service in the 
Army Reserve during the interim period.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an August 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, denied entitlement to service 
connection for a bilateral hearing loss, hypertension, and a 
right knee disorder as secondary to a service-connected left 
knee disability.

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1995; a transcript of which has been 
associated with the claims file.

After adjudicating other claims then pending on appeal, the 
Board remanded the case to the RO for additional development 
and adjudicative actions in October 1997.

In October 1999 the RO, in pertinent part, granted 
entitlement to service connection for arthritis of the right 
knee as secondary to the service-connected post-traumatic 
arthritis of the left knee.  Since the grant of service 
connection for a right knee disability represented the 
maximum benefit available on appeal such issue is no longer 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 1999 the RO affirmed the denial of entitlement to 
service connection for hypertension, and in July 2001, the RO 
affirmed the denial of entitlement to service connection for 
a bilateral hearing loss.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A hearing loss disability was not present during the 
veteran's first period of active duty, disabling to a 
compensable degree during the first post-service year, nor 
objectively demonstrated until many years thereafter; the 
record is without competent medical evidence demonstrating an 
etiologic link between the postservice bilateral hearing loss 
and the first period of active service. 

2.  A bilateral hearing loss disability was demonstrated on 
the veteran's entrance examination in October 1990 for his 
second period of active duty.

3.  Competent medical evidence demonstrates that there was no 
pathological increase or worsening beyond natural progress in 
preservice bilateral hearing loss during the veteran's second 
period of active duty. 

4.  Hypertension was not present during the veteran's first 
period of active duty, disabling to a compensable degree 
during the first post-service year, nor objectively 
demonstrated until many years thereafter; the record lacks 
competent medical evidence of an etiologic link between the 
postservice hypertension and the first period of active 
service.

5.  Hypertension was noted on the veteran's entrance 
examination in October 1990 for his second period of active 
duty.

6.  Competent medical evidence demonstrates that there was no 
pathological increase or worsening beyond natural progress in 
preservice hypertension during the veteran's second period of 
active duty. 

7.  Other service was limited to inactive Army Reserve duty.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by the first period of active service; nor may 
a sensorineural hearing loss be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (2001).

2.  Preexisting bilateral hearing loss disability was not 
aggravated by the second period of active service. 38 
U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3. 303, 3.306 (2001).

3.  Hypertension was not incurred in or aggravated by the 
first period of active service; nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.303(d), 3.307, 3.309.

4.  Preexisting hypertension was not aggravated by the second 
period of active service.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.

5.  Bilateral hearing loss and hypertension were not incurred 
in or aggravated during active duty for training or the 
result of injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 1991 & Supp. 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD Forms 214 show no verified foreign or 
overseas service to include duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  Service 
medical records dated in April 1991 suggest that he was 
stationed in Saudi Arabia until approximately March 1991 when 
a fuel bladder fell on his left knee fracturing the left 
tibia plateau.  He was eventually evacuated stateside for 
administrative purposes.

His military occupational specialty was in the field of 
transportation and petroleum supply.  

The service medical records for the veteran's first period of 
active duty are unavailable for review.  

A February 1975 Army Reserve report of medical history showed 
the veteran denied having any problems with hearing loss or 
high blood pressure.  The physician's summary of pertinent 
data was silent for any findings of hearing loss or 
hypertension.

An April 1983 Army Reserve quadrennial physical examination 
report showed audiology test findings of the right ear in the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
as follows; 20, 15, 20, 40 and 75 respectively.  Audiology 
test findings of the left ear in the frequencies of 500, 
1,000, 2,000, 3000 and 4,000 Hertz were as follows; 15, 10, 
30, 35 and 70 respectively.  (Audiometric results were 
reported in International Standards Organization (ISO)-
American National Standards Institute (ANSI) standards in 
effect on and after November 1, 1967.)  
A bilateral hearing loss was noted.  

A cardiovascular examination was normal.  Blood pressure was 
120/86.  

An August 1986 Reserve cardiology clinical record noted that 
the veteran had one or more findings on the OVER-40 Medical 
Screen which suggested the possibility of a cardiovascular 
condition.  Additional testing was recommended but apparently 
was not undertaken or the test results are not available.  

An October 1990 Army Reserve quadrennial physical examination 
report showed audiology test findings of the right ear in the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
as follows; 25, 20, 25, 65 and 75 respectively.  Audiology 
test findings of the left ear in the frequencies of 500, 
1,000, 2,000, 3000 and 4,000 Hertz were as follows; 20, 15, 
40, 80 and 90 respectively.  

A bilateral hearing loss-presbycusis was noted.  On a report 
of medical history it was indicated that he wore hearing 
aids.  A cardiovascular examination was normal.  Blood 
pressure was 140/88.  Possible mild to moderate hypertension 
was diagnosed.  

An August 19, 1991 medical board separation physical 
examination report showed audiology test findings of the 
right ear in the frequencies of 500, 1,000, 2,000, 3,000 and 
4,000 Hertz were as follows; 20, 20, 20, 65 and 75 
respectively.  Audiology test findings of the left ear in the 
frequencies of 500, 1,000, 2,000, 3000 and 4,000 Hertz were 
as follows; 20, 15, 35, 75 and 95 respectively.  A bilateral 
high frequency hearing loss was noted.  A cardiovascular 
examination was normal.  Blood pressure was 154/90.  
Borderline hypertension was diagnosed.

An August 23, 1991 service audiology test shows a diagnosis 
of severe bilateral high frequency sensorineural hearing loss 
was noted.  He was given a physical profile for hearing loss 
and was to wear hearing protection for noise. 

An August 1993 VA audiology examination report shows a 
diagnosis of moderate bilateral sensorineural hearing loss 
was noted.

An August 1993 VA general medical examination report showed a 
normal cardiovascular evaluation and a blood pressure of 
170/92.  Diagnoses included essential hypertension.  

In April 1995 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript (T.) is on file.  
He claimed to have served in a petroleum unit in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  T-6.  He noted that prior to going to Saudi Arabia he 
had a right ear hearing loss.  T-7.  He noted that following 
the Persian Gulf War he developed problems in the left ear.  
T-7.  He attributed his hearing loss to noise exposure from 
helicopters and fuel pumps on the fuel line where he worked 
for extended periods of time up to 12 hours a day.  T-7.  

The veteran noted that he was only issued ear plugs as 
opposed to special head gear to muffle the noise.  T-8, 9.  
He noted that his hearing loss was demonstrated on an August 
1991 hearing test at Fort Stewart.  T-9.  He noted that he 
was not currently receiving treatment for hearing loss.  T-
10.  

The veteran noted that he was told he had borderline 
hypertension prior to October 1990, but was not on 
medication.  T-16.  He indicated that following his return 
from the Persian Gulf he was placed on medication.  T-17.  

He noted that he was awarded SSA disability benefits in 
approximately June 1994.  T-21.  

A November 1998 special VA cardiology examination report 
shows that the examiner reviewed the veteran's claims file.  
The examiner noted that it was discussed in detail with the 
veteran that the veteran had hypertension before service and 
during service in 1990, 1991 and 1992.  It was noted that he 
reported in service that he had been on no medication during 
that time.  However, he was put on a low salt and proper 
weight control diet.  Diagnosis was essential hypertension, 
presently stable.

The examiner opined that the veteran had essential 
hypertension before service and during service, but that 
there had been no clinical symptoms or findings of a 
pathological worsening of the disability because there were 
no complications.  Lastly, the examiner pointed out that 
presently the veteran's hypertension was stable on 
medications.  

A February 1999 VA audiology examination report shows that in 
the left ear normal hearing was noted through 1,000 Hertz 
sloping to a severe sensorineural hearing loss with good word 
recognition.  In the right ear normal hearing was noted 
through 1500 Hertz sloping to a moderate sensorineural 
hearing loss with good word recognition.  



An October 2000 follow-up opinion from a VA audiology 
specialist is of record.  The audiology specialist reviewed 
the veteran's claims file.  It was noted that an examination 
of the claims file found evidence of a bilateral high 
frequency hearing loss on an April 1983 Army Reserve physical 
examination report.  It was noted that an October 1990 
hearing examination showed the presence of a significant high 
frequency sensorineural hearing loss prior to entering active 
duty during the Persian Gulf War.

It was noted that the veteran was given a VA examination in 
April 1993 following his tour of active duty.  It was noted 
that the examination did not show any significant change in 
his hearing threshold levels from the 1990 examination.  It 
was noted that a more recent examination was completed by VA 
in February 1999, and that a significant decrease of 25 
decibels was found in the hearing threshold at 2000 Hertz 
bilaterally as compared to the 1990 examination.

It was noted that the veteran had a sharply sloping moderate 
to moderately severe high frequency sensorineural hearing 
loss that was consistent with acoustic trauma type of noise-
induced hearing loss.  It was noted that his exposure to 
thousands of rounds of heavy artillery while in Vietnam could 
have aggravated his hearing loss.  Also, it was indicated 
that although the audiological tests of record indicated a 
progression of the veteran's high frequency sensorineural 
hearing loss, they did not document any pathological changes 
in his hearing loss threshold levels during active duty. 


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

If the disorder is a sensorineural hearing loss or 
hypertension, service connection may be granted if manifested 
to a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Regardless of whether the veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, there is no indication that he directly participated in 
combat.  Since the appellant did not have combat service the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001) 
are not for application.  

Also, the Board points out that the issues on appeal do not 
include entitlement to service connection for disabilities 
claimed as undiagnosed illnesses resulting from military 
service in the Gulf War.  Neither the veteran nor his 
representative contend otherwise.  Therefore, verification of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War is not relevant to the issues on appeal.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304 (2001).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease. Crowe v. Brown, 7 Vet. App. 238 (1995).

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation. Rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
C.F.R. §§ 3.102, 4.3 (2001).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claims.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claims.  He 
was provided with the laws and regulations pertaining to the 
issues on appeal.  

In October 1997 the Board remanded the issues on appeal for 
additional development of the evidence to include obtaining 
special pertinent VA examinations and opinions.  That 
development having been completed, the case was returned to 
the Board for appellate review.

In April 1995 the veteran testified at a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  At the hearing the veteran indicated that he had been 
awarded SSA disability benefits.  The SSA decision is not of 
record; however, it appears that such favorable decision was 
based upon VA medical records on file which the RO forwarded 
to SSA in October 1994.  The veteran has not reported 
receiving postservice treatment through medical sources other 
than VA. 

The Board points out that remanding this case to obtain a 
copy of the SSA decision would service no useful purpose with 
respect to determining whether the veteran's preexisting 
hypertension and bilateral hearing loss were aggravated 
during the veteran's second period of active service.

Also, the Board notes that it appears that the veteran's 
service medical records for his first period of active duty 
and some interim Reserve service medical records are 
unavailable for review.  Attempts by the RO to obtain any 
additional outstanding records have been unsuccessful.  
Significantly, neither the veteran nor his representative 
claim that such records contain any probative findings. 

Rather, the veteran's claim of entitlement to service 
connection for hearing loss and hypertension mainly focus 
upon his second period of active duty from November 1990 to 
August 1992.  The service medical records regarding such 
period of active service are of record.

In any event the Board notes that the analysis of the 
veteran's claim was undertaken in consonance with the Court's 
holding in O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) 
with respect to VA's duties and obligations in cases where 
the veteran's service medical records are unavailable through 
no fault of the claimant.

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection

Bilateral Hearing Loss

In addition to the law and regulations cited above, the Board 
notes that the determination of whether the veteran has a 
ratable hearing loss is governed by 
38 C.F.R. § 3.385, which states that impaired hearing shall 
be considered a disability when: the threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
the frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385. 

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hz); the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A comprehensive review of the record shows that a hearing 
loss disability was not present during the veteran's first 
period of active duty or objectively demonstrated until many 
years thereafter.  Importantly, the record is absent any 
competent medical evidence demonstrating an etiologic link 
between the bilateral hearing loss disability first noted on 
a Army Reserve physical examination report in 1983 with any 
incident of the first period active duty.  Neither the 
veteran nor his representative contend otherwise.  The Board 
recognizes that the record suggests that the etiology of the 
hearing loss was attributed to the aging process. 


Significantly, a chronic preexisting bilateral hearing loss 
disability was noted on the veteran's examination for entry 
into his second period of active duty in October 1990.  Such 
persuasive and strong evidence, is sufficient to meet the 
standards of clear and unmistakable evidence of the existence 
of a preservice hearing loss disability.  38 C.F.R. § 3.304.

The Court has held that in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine; (1) 
whether there was a worsening of the disorder during service, 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  See also 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).

Despite the fact that the veteran continued to experienced 
hearing loss during his second period of active duty, the 
evidence on file does not establish that these symptoms 
represented a worsening of the veteran's preexisting hearing 
loss beyond natural progress, any temporary flare-ups of 
symptoms notwithstanding. 

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Importantly, the record contains a report of a recent special 
VA audiology examination with an opinion from an appropriate 
specialist.  Following a complete review of the record 
including recent audiology examination findings, the 
audiology specialist opined that ultimately the veteran's 
preexisting hearing loss did not undergo a pathological 
increase or worsening during his second period of active 
duty.  In other words, the record does not show any increase 
in preservice hearing loss disability beyond the natural 
progress of the preservice hearing loss disability during 
such period of service. 

Overall, the preexisting bilateral hearing loss disability 
present during the veteran's second period of active duty is 
demonstrated to have represented nothing more than the 
continuation of underlying preservice disability.  The 
medical evidence of record contains no competent medical 
opinion showing that the preexisting bilateral hearing loss 
underwent a pathological worsening in such period of active 
service beyond natural progress of the disability.

The Board notes that the veteran essentially maintains that 
his hearing loss was incurred or aggravated in active service 
in Saudi Arabia; however, the Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection such as visible symptoms, a lay 
party such as the veteran is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's preservice hearing loss was aggravated in service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, there is no competent evidence showing any permanent 
increase in severity of the veteran's preexisting bilateral 
hearing loss during his second period of service.  

As such, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (the presumption of aggravation created by 38 C.F.R. § 
3.306 applies only if there is an increase in severity during 
service).  Simply put, there is no evidence of record to show 
that the veteran's preexisting bilateral hearing loss was 
aggravated during this period of service.

Also, the Board notes that the record refers to years of 
inactive service in the Army Reserve during the interim 
period between the periods of active duty.  The Board points 
out that the record fails to demonstrate that veteran's 
bilateral hearing loss is the result of injury incurred or 
aggravated while performing INACTDUTRA.  Neither the veteran 
nor his representative contend otherwise.  

Additionally, since the veteran is not shown to have had 
recognized ACTDUTRA, a claim of service connection for 
bilateral hearing loss based on such service has no legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Hypertension

A comprehensive review of the record shows that hypertension 
was not present during the veteran's first period of active 
duty or objectively demonstrated until many years thereafter.  

Importantly, the record is absent any competent medical 
evidence demonstrating an etiologic link between the 
hypertension first demonstrated many years postservice and 
any incident in the first period active duty.  Neither the 
veteran nor his representative contend otherwise. 

Significantly, the competent medical evidence shows that a 
clinically recognized preexisting hypertension process was 
demonstrated on the veteran's physical examination in October 
1990, for entry into his second period of active duty.  Such 
persuasive and strong evidence, is sufficient to meet the 
standards of clear and unmistakable evidence of the existence 
of preservice hypertension.  38 C.F.R. 
§ 3.304.

The Court has held that in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  See also 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).

Importantly, the record contains a report of a recent special 
VA hypertension examination with an opinion from an 
appropriate hypertension specialist.  Following a complete 
review of the record including recent examination findings, 
the hypertension specialist opined that the veteran's 
preexisting hypertension did not undergo a pathological 
increase or worsening during his second period of active 
duty.  In other words, the record does not show any increase 
in underlying preservice hypertension beyond natural progress 
of the disability during the second period of active duty.

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

The veteran essentially maintains that his hypertension was 
aggravated in the second period of active service.  The Court 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection such as 
visible symptoms, a lay party such as the veteran is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's preservice hearing loss was aggravated in service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, there is no competent evidence showing any permanent 
increase in severity of the veteran's preexisting 
hypertension during his second period of service.  As such, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (the presumption of aggravation created by 38 C.F.R. § 
3.306 applies only if there is an increase in severity during 
service).  

Also, the Board notes that the record refers to years of 
inactive service in the Army Reserve during the interim 
period between periods of active duty.  The Board points out 
that the record fails to demonstrate that veteran's 
hypertension is the result of injury incurred or aggravated 
while performing INACTDUTRA.  Neither the veteran nor his 
representative contend otherwise.  

Additionally, since the veteran is not shown to have had 
recognized ACTDUTRA a claim of service connection for 
hypertension based on such service has no legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

